UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                          FILED
                                                                                            AUG 20 20m
                                              )                                      Clerk, U.S. District 3. Bankruptcy
Rita Morris McKeeman,                         )                                     Courts for the District of Columbia
                                              )
       Plaintiff,                             )
                                              )
                 v.                           )        Civil Action No.
                                              )
United States,                                )                                          10 1412
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed informa pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) ofthe Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).
       Plaintiff is a District of Columbia resident suing the United States. The complaint,

consisting mostly of disjointed phrases, fails to provide any notice of a claim. A separate Order

of dismissal accompanies this Memorandum Opinion.




Date: August   fL, 2010




                                                2